Citation Nr: 0004247	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-32 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to service connection for arthritis of the left 
knee.

Entitlement to a higher rating for internal derangement of 
the left knee, initially assigned a 10 percent evaluation, 
effective from July 1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had service in the Air National Guard of the 
United States Air Force, including a period of inactive duty 
for training on May 31, 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO rating decision that granted service 
connection for internal derangement of the left knee and 
assigned a 10 percent rating for this condition, effective 
from July 1996.


REMAND

An August 1999 RO rating decision denied service connection 
for arthritis of the left knee.  In a written argument dated 
in November 1999, the representative disagreed with this 
determination.  This written argument satisfies the 
requirements for a timely notice of disagreement.  38 C.F.R. 
§§ 20.201, 20.300 (1999).  A review of the record indicates 
that the issue of service connection for arthritis of the 
left knee has not been made a subject of a statement of the 
case, and it should be.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board 
may not address this issue until the veteran has been sent a 
statement of the case.  38 C.F.R. § 20.200 (1999); Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).

A review of the record shows that the veteran underwent a VA 
orthopedic examination in April 1999.  The impressions 
included degenerative joint disease of the left knee 
secondary to a tear of the lateral meniscus, but other 
evidence of record, including a private medical report of MRI 
(magnetic resonance imaging) of the left knee in July 1997 
and a report of VA X-ray of the left knee in November 1997, 
are negative for arthritis of the left knee.  The overall 
evidence leaves the Board uncertain as to whether or not the 
veteran has arthritis of the left knee.  The duty to assist 
the veteran in the development of her well-grounded claim for 
an increased evaluation for internal derangement of the left 
knee includes providing her with a thorough and 
contemporaneous medical examination that takes into account 
prior medical evaluations and treatment.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  In view of the evidence of 
record, it is the judgment of the Board that the veteran 
should be provided with a contemporary medical examination of 
her left knee in order to determine the severity of her 
service-connected left knee disorder.

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of her left knee disability.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (1999) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (1999).  
The Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(1999) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA medical examination to determine the 
nature and extent of her left knee 
disability, and to determine whether or 
not there is arthritis of the left knee.  
The examiner should express an opinion as 
to the severity of the internal 
derangement of the left knee and 
specifically state whether or not there 
is arthritis of this knee.  The examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness of the left knee, and to what 
degree, if any, the knee is unstable.  
The examiner should note whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  The examiner should also note 
whether the joint exhibits weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the physician and reviewed prior to the 
examination.

2.  After the above development, the RO 
should review the issues of entitlement 
to a higher rating for the internal 
derangement of the left knee and 
entitlement to service connection for 
arthritis of the left knee.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to her and the 
representative.  The supplemental 
statement of the case should include the 
issue of entitlement to service 
connection for arthritis of the left knee 
unless this benefit is granted.

The veteran and her representative should be afforded an 
opportunity to respond before the file is returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




